Citation Nr: 1213733	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  05-14 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Whether an overpayment of nonservice-connected pension benefits in the original calculated amount of $15,077.00, recalculated in the amount of $15,952.00, is a valid debt.

2.  Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the original calculated amount of $15,077.00, recalculated in the amount of $15,952.00.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 decision by the Committee on Waivers and Compromises (COW) of the Pension Center in Milwaukee, Wisconsin, which denied waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $15,077.00.  In September 2004, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in March 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2005.  

A December 2005 supplemental SOC (SSOC) shows that by adjustment actions in June 2004 and May 2005, the amount of the overpayment was increased to $15,952.00.  

In August 2007, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge at the RO in St. Louis, Missouri; a transcript of that hearing is of record.

During the August 2007 hearing, the Veteran made clear that he was not only seeking a waiver of the overpayment amount, but was also asserting that the overpayment was not properly calculated.  Hence, the Board has characterized the matter on appeal as set forth on the title page.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991) (finding that the issue of the validity of the debt is implicit in the waiver issue); see also 38 C.F.R. § 1.911(c) (2011); VAOPGCPREC 6-98 (Apr. 24, 1998).

In September 2007, the Board remanded the claim on appeal to the RO for further development.  After completing additional development, the RO continued the denial of the claim (as reflected in July 2011 and August 2011 SSOCs), and returned this matter to the Board for further appellate consideration.

As a final note, during the pendency of the appeal, the Veteran's case was transferred to the jurisdiction of the RO in St. Louis, Missouri.  Subsequently, following the September 2007 remand, the Veteran's case was transferred back to the jurisdiction of the RO in Milwaukee, Wisconsin, which certified the appeal to the Board.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  From October 1, 2002, to June 30, 2003, the Veteran was paid a monthly pension rate based upon a countable income of $750; undisputed evidence of record indicates his countable income as of October 1, 2002, was, in fact, $8,700.  

3.  From July 1, 2003, to November 31, 2003, the Veteran was paid a monthly pension rate based upon a countable income of $750; undisputed evidence of record indicates his countable income as of July 1, 2003, was, in fact, $12,779.58.

4.  From December 1, 2003, through the date benefit payments were stopped, the Veteran was paid a monthly pension rate based upon a countable income of $750; undisputed evidence of record indicates his countable income as of December 1, 2003, was, in fact, $29,159.58.

5.  As of December 1, 2003, the Veteran was in receipt of SSA payments which, when calculated annually, exceed the maximum annual pension rate.

6.  The payment of nonservice-connected pension benefits to which the Veteran was not entitled resulted in an overpayment of $15,952.00.

7.  A partial waiver of repayment of the debt, in the amount of $5,990.00, would not result in unjust enrichment of the Veteran.

8.  Partial recovery of the overpayment, in the amount of $9,962.00, would not be against equity and good conscience.


CONCLUSIONS OF LAW

1.  The overpayment of nonservice-connected pension benefits in the calculated amount of $15,952.00 was properly created.  38 U.S.C.A. §1521  (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.23, 3.103, 3.105, 3.271, 3.272, 3.273, 3.660 (2011).  

2.  The requirements for waiver of recovery of the full amount of the calculated indebtedness are not met.  38 U.S.C.A. §§ 1521, 5302 (West 2002 & Supp. 2011); 38 C.F.R. §§ 1.962, 1.965, 3.23 (2011).  

3.  The requirements for partial waiver of recovery of the overpayment of VA nonservice-connected pension benefits, in the amount of $5,990.00, are met.  38 U.S.C.A. §§ 1521, 5302 (West 2002 & Supp. 2011); 38 C.F.R. §§ 1.962, 1.965, 3.23 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).  

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51).  Therefore, the VCAA (and, it follows, its implementing regulations) is not for application in this matter. 

II. Analysis

The Veteran was awarded VA nonservice-connected pension benefits effective in October 2002; the monthly pension amount was based on reported annual income of $725.00 from wages from his spouse.  Those benefits were terminated, effective December 1, 2003, on the basis of information from the Social Security Administration (SSA) showing receipt of benefits for the Veteran and his daughter, creating the original overpayment of $15,077.00.  Thereafter, the amount of the overpayment was increased to $15,952.00 on the basis of a May 2005 adjustment action by the RO, effective from the original date of award in October 2002.

The November 2004 SOC indicates that VA received an Eligibility Verification Report (EVR) from the Veteran in January 2004 showing the receipt of SSA benefits as of December 2003 and also indicating gross wages of $12,779.58 in 2003 and $7,555.00 in 2004 for his spouse, not previously reported.  In addition, it was indicated that a March 2004 SSA report detailed lump sum payments and increased benefit payments to the Veteran, not previously reported.  The overpayment in this case was created because of the Veteran's failure to report all Social Security income and the correct amount of wages earned by the Veteran's spouse.

At the outset, the Board notes that the July 2011 SSOC indicates the entire overpayment (in the calculated amount of $15,952.00) has been recovered by VA.  Nevertheless, the Veteran continues to seek a waiver of the entire amount.  Although the RO stated that "[i]t is not VA policy to return funds received toward a VA debt," VA regulation expressly authorizes a refund to a claimant of an overpayment which has been recouped by the VA and subsequently waived.  See 38 C.F.R. § 1.967(a) (2011).  Thus, the Veteran's claim for waiver remains valid and in controversy.  

However, as noted above, the Veteran also made clear during the August 2007 hearing that he was not only seeking a waiver of the overpayment amount, but was also asserting that the overpayment was not properly calculated.  Hence, the Board must first address the issue of whether the debt was validly created and calculated.  See Schaper, 1 Vet. App. at 434; see also 38 C.F.R. § 1.911(c); VAOPGCPREC 6-98.

A. Discontinuance of Benefits and Due Process

Prior to reducing benefits by reason of information received concerning income, VA is required to comply with pertinent VA regulations concerning due process.  See 38 C.F.R. § 3.105(h) (2011).  Specifically, VA must create a proposal for the reduction that sets forth all material facts and reasons, notify the beneficiary at his or her latest address of record of the contemplated action, and furnish detailed reasons thereof.  Id.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  Id.  An exception to this due process requirement is if the reduction is based solely on factual and unambiguous information or statements as to income, net worth, or dependency or marital status that the beneficiary provided to VA in writing or orally, with knowledge or notice that such information would be used to calculate benefit amounts.  38 C.F.R. § 3.103(b)(3)(i) (2011).  

In the present case, the RO complied with the procedures set forth above and notified the Veteran of the proposed termination of pension benefits, effective December 1, 2003, and his rights in challenging this proposed reduction by letter dated in March 2004.  The Board acknowledges that no proposal for reduction or termination of benefits was provided with regard to the March 2004 decision to terminate benefits, effective January 1, 2004, or the May 2005 decision to reduce benefits, effective October 1, 2002.  However, as discussed by the RO in its decisions, these adjustments and terminations were made based on information provided by the Veteran in his January 2004 EVR and later statements clarifying the information provided in this document.  Thus, the exception detailed above applies and no proposed action was required for these adjustments and terminations.  

B. Validity of the Debt

At the outset, the Board notes that the Veteran does not dispute the calculated amount of the overpayment; rather, he disputes the circumstances that led to its creation.  In this regard, the Veteran's authorized representative indicated at the August 2007 Board hearing that it is the Veteran's contention that this debt was created because his countable income was miscalculated for pension purposes.  More specifically, the Veteran asserts that the VA considered income that should not have been considered (i.e., his child's income) in determining entitlement to nonservice-connected pension.  

A veteran who meets wartime service requirements and who is permanently and totally disabled due to disability not the result of willful misconduct is entitled to a rate of pension set by law, reduced by the amount of his countable income.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.23 (2011).  Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded.  38 C.F.R. § 3.271 (2011).  It also includes income of a veteran's spouse and/or child(ren) regardless of whether dependency has been established for VA pension purposes.  See 38 C.F.R. § 3.23(d)(4) (2011).  For purposes of determining entitlement, nonrecurring income (i.e., income received on a one-time basis) will be counted for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(3).

Basic entitlement exists only if, among other things, the Veteran's countable income is not in excess of the maximum annual pension rate (MAPR) specified by law.  38 U.S.C.A. § 1521(a).  If basic entitlement is met, the monthly rate of pension shall be computed by reducing the MAPR by the countable income on the effective date of entitlement and dividing the remainder by twelve.  38 C.F.R. § 3.273(a) (2011).  

Prior to VA's award adjustments and termination, the Veteran was in receipt of VA pension benefits, from October 1, 2002, based on a reported annual income of $725.00 from wages from his spouse, DR.  The Veteran later informed VA that this was a reporting error and that, in fact, his wife's income at the time of his initial application was $725.00 per month (or $8,700.00 annually).  

While this reporting error was not enough to result in termination of the Veteran's pension benefits as of October 1, 2002, it did result in an overpayment of benefits as of such date.  As noted above, the initial monthly rate of pension shall be computed by reducing the MAPR by the countable income on the effective date of entitlement and dividing the remainder by twelve.  38 C.F.R. § 3.273(a).  Therefore, the Veteran was paid a monthly pension rate that was calculated by subtracting $725.00 from the MAPR in effect as of October 1, 2002 (i.e., $15,776.00 as of December 1, 2001 for a veteran with 3 dependents) and dividing by twelve.  However, his monthly pension rate should have been calculated by subtracting $8,700.00 from the MAPR then in effect and dividing by twelve.  Clearly, this error resulted in an overpayment of benefits to the Veteran for the period from October 1, 2002, through the date his benefits were stopped in 2004.  

As previously noted, in January 2004, the Veteran submitted an EVR indicating gross wages of $12,779.58 in 2003 for his spouse, not previously reported.  The EVR further reflects that this change/increase in income occurred in June 2003 when DR "started working more."  

Whenever there is a change in a beneficiary's amount of countable income the monthly rate of pension payable shall be computed by reducing the applicable MAPR by the new amount of countable income on the effective date of the change in the amount of income and dividing the remainder by twelve.  38 C.F.R. § 3.273(b)(2).  The effective date of any reduction or discontinuance required because of an increase in income shall be the end of the month in which the increase occurred.  See 38 C.F.R. § 3.660(a)(2) (2011).  

Here, the Veteran's countable family income increased as of June 2003 with the increase in DR's wages.  See 38 C.F.R. § 3.23(d)(4).  Per the Veteran's own statements, this increase in wages resulted in a new annual income of $12,779.58.  As above, this increase in countable income was not large enough to result in termination of the Veteran's pension benefits as it did not exceed the MAPR for a veteran with two dependents - $14,345.00 as of December 1, 2002.  (The Board notes that one of the Veteran's children was removed from his award effective June 1, 2003, due to age; hence, the change in the number of dependents.)  However, the increase in countable income did result in a reduction in the Veteran's monthly rate of pension as such rate was previously calculated using a countable income of $8,700.00 (a difference of $4,079.58 annually).  Although the change in income occurred in June 2003, pursuant to 38 C.F.R. § 3.660(a)(2), the effective date of the reduction in the Veteran's monthly pension rate was not until July 1, 2003.  Nevertheless, based on the foregoing, the Board finds that the Veteran's delay in reporting an increase in DR's income resulted in an additional overpayment of benefits for the period from July 1, 2003, through the date pension payments were stopped in 2004.  

In addition to indicating an increase in DR's income as of June 2003, the aforementioned January 2004 EVR showed the Veteran to be in receipt of SSA benefits as of December 2003; it also indicated gross wages of $7,555.00 in 2004 for DR.  A March 2004 SSA inquiry reflects that the Veteran's first monthly benefit check was issued in November 2003 in an amount totaling $1,365.00.  Also noted by SSA was a lump sum retroactive payment of $28,437.40 on January 21, 2004.  

The Board observes that an SSA inquiry was also completed for the Veteran's dependent child, SR, which showed a lump sum retroactive payment of $8,621.25 and a monthly benefit check of $682.00 in November 2003.  The Board further acknowledges that the RO indicated in its March 2004 letter that it was including SR's income in its proposed decision to terminate the Veteran's nonservice-connected pension.  The Veteran vehemently asserts that SR's income should not be used in calculating his countable income because SR's SSA benefits may only be used for her personal needs or saved for her benefit; in other words, they may not be used for general family expenses.  

Pertinent VA regulation provides that a veteran may apply for a hardship exclusion of a child's available income.  See 38 C.F.R. § 3.272(m).  However, in this case, the Board notes that it need not consider whether such exclusion is applicable.  In this regard, as discussed below, the Veteran's and DR's income alone exceeds the MAPR effective as of December 1, 2003, for a veteran with two dependents.  As there is no dispute regarding the income reported for both the Veteran and DR for this period, SR's income is irrelevant to the issue of continued entitlement to nonservice-connected pension benefits.  To reiterate, SR's income has not been used to reach any determination contained herein.  

Here, the Veteran's countable family income increased as of November 2003 with the introduction of his monthly SSA benefits.  As such benefits represent 'recurring income,' the VA will consider the total amount of benefits earned during the 12-month annualization period following the Veteran's initial receipt, or $16,380.00 ($1,365 multiplied by 12).  See 38 C.F.R. § 3.271(a)(1).  Additionally, as above, the change in the Veteran's income will not be reflected until December 1, 2003, the first date of the month following the change in income.  See 38 C.F.R. § 3.660(a)(2).  

As there is no change in DR's income as of December 2003, the Veteran's countable family income as of December 1, 2003, is $29,159.58 ($16,380.00 plus $12,779.58).  This clearly exceeds the applicable MAPR as of December 1, 2003, which is $14,647.00 for a veteran with two dependents.  The Board acknowledges that DR's income decreased effective January 1, 2004, as indicated by the January 2004 EVR.  However, even if the Board were to recalculate the Veteran's countable family income with DR's decreased income, it still exceeds the applicable MAPR.  In fact, the Veteran's SSA payments alone, without regard to any income from other family members, exceeds the MAPR as of December 1, 2003.  Under these circumstances, the appropriate action was to terminate benefits, effective December 1, 2003.  See 38 C.F.R. § 3.660(a)(2).  As the Veteran was previously paid pension benefits from December 1, 2003, through the date his payments were stopped in 2004, the creation of an overpayment for such payments was valid.  

The Board is sympathetic to the Veteran's situation.  However, as discussed above, the facts in this case clearly reflect that the Veteran was in receipt of nonservice-connected pension benefits from October 1, 2002, through November 30, 2003, at a monthly rate(s) in excess of what was warranted based on his countable family income.  Further, the evidence indicates that as of December 1, 2003, the Veteran's income alone (in the form of SSA disability benefits) was sufficient to warrant termination of all nonservice-connected benefits.  There is simply no interpretation of the facts of this case which will support a legal basis for finding the debt/overpayment created was invalid.  Accordingly, that portion of the Veteran's appeal pertaining to the creation and validity of the debt must be denied.  

In reaching the above conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against the claim this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Waiver of the Debt

Pertinent law and regulations provide that there shall be no recovery of payments or overpayments (or any interest thereon) of VA benefits, where it is determined that recovery would be against equity and good conscience.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.962 (2011).  However, the recovery of any payment or the collection of any indebtedness (or any interest thereon) may not be waived if there exists in connection with the claim for such waiver an indication of fraud, misrepresentation or bad faith on the part of the person or persons having an interest in obtaining the waiver.  38 U.S.C.A. § 5302(a)-(c); 38 C.F.R. §§ 1.962(b), 1.965(b).

The issue of whether there exists a preliminary bar to waiver of recovery of indebtedness is a determination which must be reviewed by the Board on a de novo basis.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  If it is determined that there is no indication of fraud, misrepresentation or bad faith, the applicable standard for the Board to apply is whether recovery of the indebtedness at issue would be against the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2011).

The Board's review of the record in this case reflects that the RO did not find that the Veteran's actions represented intentional behavior to obtain government benefits to which he was not entitled which is necessary for a finding of fraud, misrepresentation, or bad faith.  As discussed above, the Veteran inadvertently reported his spouse's monthly, rather than annual, income on his initial application for nonservice-connected pension benefits.  Additionally, he did not seek to conceal his receipt of SSA disability benefits, but rather, delayed reporting such benefits until he completed his annual EVR.  Under these circumstances, the Board concurs with the RO's finding that there was no fraud, misrepresentation, or bad faith in the creation of the overpayment at issue in this case.  

As there is no statutory bar to waiver of recovery, the critical inquiry in this case is whether the evidence establishes that recovery of the indebtedness would be against equity and good conscience, in which case recovery of that overpayment may be waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 1.965.  If warranted, the Board may waive only a portion of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997).  The following is pertinent to this matter:

The standard of 'equity and good conscience' will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a) (2011).  In making this determination, the facts and circumstances in a particular case must be weighed carefully.  Different factors must be considered, including, but not limited to: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  Id.  See also Ridings v. Brown, 6 Vet. App. 544 (1994).

Concerning the relative degrees of fault, the Board finds that, with respect to the overpayment created from October 1, 2002, to June 30, 2003, the Veteran is somewhat at fault in the creation of this debt.  The Board acknowledges, and is sympathetic to, the Veteran's assertions that he and his spouse were unaware that DR's income was misreported on the initial application because it was completed by a representative of a Veterans Service Organization (VSO).  However, the fact remains that the Veteran's signature is on the September 2002 application, certifying that "the statements in this document are true and complete to the best of [his] knowledge."  Moreover, even if the Veteran did not take the opportunity to review the application prior to signing, letters sent to the Veteran, such as a January 2003 notice of initial award and a May 2003 notice of adjustment for cost-of-living increase, clearly state that the countable income used to calculate nonservice-connected benefits was an annual income of $725.00 for DR.  

The Board has also considered the Veteran's contentions that VA bears some responsibility in failing to question the relative size of the annual income reported on the initial application for benefits.  However, the Board rejects any notion that VA must question the small amount of income reported, especially given that the Veteran was seeking benefits awarded, in part, through a means test.  Nevertheless, the Board does not doubt the sincerity of the Veteran's mistake, and therefore will only assign partial fault for this error.  

Conversely, however, the Board finds the Veteran to be solely at fault for the creation of the overpayment which resulted from his failure to report a change in his spouse's income and a change in his own income (through receipt of SSA disability benefits) - i.e., the overpayment created from July 1, 2003, through the date benefits were stopped.  In this regard, the aforementioned January 2003 and May 2003 letters expressly notified the Veteran that he should immediately inform VA if there was any change in his income or his dependents' income.  Furthermore, the Veteran, through his various statements, has demonstrated that he was aware his benefits were calculated on the basis of his family income.  Thus, it is reasonable to assume that he was aware that a change in his family income would result in some change in his monthly benefits.  

With respect to other elements of equity and good conscience, such as whether the Veteran would be subjected to undue hardship if the debt were recovered, the Board notes that the entire amount of the debt has already been paid by the Veteran.  Thus, the more recent financial information of record, submitted in July 2011, is not relevant to this portion of the Board's analysis because the Veteran is no longer making payments to VA for recovery of the overpayment.  However, examination of the evidence dated at the time of the Veteran's request for waiver indicates that payment of the debt in full would likely result in at least some hardship for the Veteran.  In this regard, the record reflects that, as of the date waiver was requested, the Veteran did not have any source of employment income; rather, his only income consisted of monthly SSA disability benefits totaling $1,327.00.  See, e.g., VA Form 5655, Financial Status Report, dated May 14, 2004.  His wife's net monthly earnings were reported as $629.45.  See id.  As for monthly expenses, the May 2004 Financial Status Report reflects monthly expenses for basic necessities, including rent, utilities, food, medical, insurance, and automobile upkeep, equal to $2,030.00.  (The Board notes that it did not include reported monthly expenses of $300.00 for telephone and clothing because these are not shown to be basic necessities).  The Veteran testified at the August 2007 Board hearing that SR's expenses were not reported on the May 2004 form as her SSA benefits cover her own expenses; the Board has therefore not included SR in its analysis of the Veteran's monthly earnings and expenses.

Comparison of the Veteran's monthly expenses to his monthly earnings reveals a deficit of $73.55.  Thus, it appears that repayment of the Veteran's debt at the time waiver was requested would be impossible.  However, the Board notes that the Veteran received a lump sum retroactive payment from the SSA in November 2003 which totaled $28,437.40.  The Veteran testified in August 2007 that this payment was used to compensate his SSA attorney, pay off vehicle debts, and reimburse family members who had previously lent money to the Veteran and his family.  Initially, the Board notes that the lump sum payment would not have required any payment to the attorney as such fees are generally paid directly to the attorney by SSA (similar to VA).  As for the repayment of other debts, the Board acknowledges the Veteran's efforts to pay off his debts, but notes that his debt to VA is also a valid debt.  Therefore, it is not unreasonable to conclude that some of the lump sum payment should have been available to pay off at least some portion of the Veteran's validly created debt to VA.  

In considering whether to waive any portion of the Veteran's debt, the Board observes that the purpose of VA's pension program is to provide subsistence to disabled wartime veterans whose income would not otherwise be sufficient to meet their needs.  Here, there is evidence that at the time waiver was requested recovery of the entire debt would deprive the Veteran of income needed for his subsistence, and thereby defeat the purpose of this program.  Moreover, the Board finds that waiver of some portion of the Veteran's debt would not result in unjust enrichment of the Veteran given that evidence indicates his financial situation has not improved, but has instead further declined, since recovery of the overpayment began.  

Therefore, after weighing all of the enumerated factors above, the Board finds that total recovery of the overpayment would violate the principles of equity and good conscience.  In this regard, the Veteran was not at full fault in creation of the entire overpayment, his financial situation at the time waiver was requested indicated some financial hardship in repayment of the entire debt, and waiver of a portion of the debt would promote the purpose of the pension program without resulting in unjust enrichment of the Veteran.  The Board also finds, however, that waiver of the full amount of the debt would violate the principles of equity and good conscience because the Veteran was fully responsible for the creation of the latter part of his overpayment and he was in receipt of a lump sum payment from SSA which should have been available to discharge some portion of his debt to VA. 

Accordingly, and in view of all the foregoing, the Board determines that partial waiver of recovery of the overpayment, in the amount of $5,990.00, is warranted.  This amount has been selected because it represents the portion of the overpayment created from October 1, 2002, through June 30, 2002, the period during which the Veteran was not fully responsible for the creation of the overpayment.  
	

ORDER

An overpayment of nonservice-connected pension benefits in the original calculated amount of $15,077.00, recalculated in the amount of $15,952.00, is a valid debt, and the Veteran's appeal as to the validity of its creation is denied.

Partial waiver of recovery of the overpayment of nonservice-connected pension benefits, in the amount of $5,990.00, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


